PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lou, Min
Application No. 16/002,622
Filed: June 07, 2018
For: ANISOTROPIC NMO CORRECTION AND ITS APPLICATION TO ATTENUATE NOISES IN VSP DATA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 12, 2021 and supplemented February 25, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the
Notice of Allowance and Fee(s) Due mailed February 17, 2021, which set a statutory period for
reply of three months. Accordingly, the application became abandoned on May 18, 2021. A
Notice of Abandonment was mailed on June 04, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

Petitioner has filed a Request for Continued Examination (RCE) along with the required fee and submission under 37 CFR 1.114 on August 31, 2021 with the original petition.  As a result, the application is being revived for consideration of the RCE since the issue fee has been paid.

Petitioner is advised that the issue fee paid in the above-identified application cannot be refunded. However, if the above-identified application is again allowed, petitioner may request that the issue fee paid on October 12, 2022, be applied towards the issue fee required.





This application is being referred to Technology Center Art Unit 2148 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 

	 


/JOANNE L BURKE/Lead Paralegal Specialist, OPET